Title: To George Washington from Thaddeus Burr, 19 April 1776
From: Burr, Thaddeus
To: Washington, George


Fairfield [Conn.] 19 April 1776. Requests GW’s directions regarding Benjamin Gale, who, by General Lee’s order, “was taken up as a Tory” and “has been confined to my Goal, till within a Day or two, when I recd the inclosed resolution of N. York Congress: He is now out upon his Parole of honor. You will observe that the resolve of Congress is directed to the Chairman of our Committee, who think they have nothing to do with it, and will not act upon it.”
